DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3.	With regard to claim 1, claim 1 is indefinite because it is not clear what is meant by “imaginary plane”. Such a recitation fails to impart any type of spatial orientation. Claim 1 is further indefinite because it is not clear where or what constitutes the “first” and “second” ends. For purposes of examination the Examiner construes claim 1 to mean a woven fabric comprising upper and lower braided outer layers positioned on opposite sides of the woven fabric; wherein said braided outer layers are made from woven filaments and further wherein said layers are connected by a binding thread. 
4.	Claims 2-8 are rejected for their dependency on claim 1. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debaes et al., US 2005/0247367 in view of Nelis et al., US 9,163,341.
	The published patent application issued to Debaes et al., teach three woven fabrics comprising alternating warp and weft threads (abstract and figures 1a and 1b and section 0055-0056). Debaes et al., further teach joining the woven fabric layers together with a binding thread (abstract and sections 0003 and 0080-0081). With regard to the claimed crests and troughs, the Examiner is of the position that the overlapping nature of the warp and weft threads in a standard weave structure would have the claimed crests and troughs/waves. With regard to the claimed hollow portions, a warp and weft type woven fabric would have hollow portions and/or openings between the warp and weft elements. With regard to the claimed vertical and horizontal directions, woven fabrics having a warp/weft structure would include strands oriented in the vertical direction and strands oriented in the horizontal direction. 
	Debaes et al., does not teach the claimed braided threads. 
	The patent issued to Nelis et al., teach forming sheath core multi-filaments comprising a braided sheath and a core part (column 1, 10-15). Nelis et al., teach that the core part comprise a plurality of filaments (column 1, 60-65). Nelis et al., teach that the sheath part is braided over the core part (column 2, 15-30 and figures 1 and 3). Nelis et al., teach that the braided yarns/filaments exhibit increased stiffness, compactness and/or handleability and can be used to form woven fabrics (column 1, 50-55 and column 4, 1-15). 
	Therefore, motivated by the desire to form woven fabric with increased stiffness, compactness and/or handleability, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the double woven fabric of Debaes et al., with the braided shealth/core filaments of Nelis et al. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789